COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Joel Landrick Ard, Jr. v. Renee Carrington

Appellate case number:    01-13-00067-CV

Trial court case number: 2012-19985

Trial court:              61st District Court of Harris County

The District Court Clerk is ORDERED to file a supplemental clerk’s record with the Clerk of
this Court that contains the following document:

      Plaintiff’s Motion to Modify Judgment filed July 27, 2012.

      First Amended Order on Plaintiff’s Motion to Modify Judgment dated August 24, 2012.

See TEX. R. APP. P. 34.5(c).

The supplemental clerk’s record is to be filed with the Clerk of this Court by March 10, 2014.

The cost of preparing the supplemental clerk’s record will be assessed as part of the costs of this
appeal on issuance of this Court’s judgment.

It is so ordered.


       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court


Date: February 27, 2014